Title: To George Washington from Lewis F. Dunham, 20 December 1780
From: Dunham, Lewis F.
To: Washington, George


                        

                            
                            May it please your Excellency
                            Pompton Decemr 20th 1780
                        
                        As one of the Jersey Regts are about to be reduced of course it must make one Supernumery Surgeon.
                        Barnet the Eldest Dunham the next & Elmer the 3rd. Elmer wishes to continue Barnet & Dunham
                            agrees he should the contest between Barnet and Dunham which has the right of retireing Dunham claims it upon the
                            principles of being the next youngest.
                        If your multiplicity of more important matters will admitt of your leisure so far as to determine the dispute
                            it shall be decisive on my part.
                        I cannot request a dismission from the Army without acquainting your Excelly why—for which I would defer to
                            Doctor Cochran he knows my desire of rendering my Country service but my feminine Constitution will not admitt of it. I
                            have the Honor to be your Excellys most Obedient Humble servant 
                        
                            Lws Dunham
                            Surgeon 3rd Jersey Regt
                        
                    